DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments with respect to 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7 16, 30, 31, 33, 34, 36, 37, 38, 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowles et al. (US 7,881,965 B2) in view of Edmondson et al. (US 2015/0206200 A1).


Regarding Claim 1 and similarly Claim 30;
(Abstract), the system comprising: 
a housing having an internal inspection area (FIG. 1 and col. 4, lines 66-col. 5, lines 7); 
at least one imaging component positioned within the housing and configured to obtain an image of the electronic device when the electronic device is disposed in the inspection area  (FIG. 1 and col. 4, lines 66-col. 5, lines 7 and col. 5, lines 49-64);
a user interface operably coupled to the housing and configured to receive user input associated with an electronic device (FIG. 1 – 118/119), the electronic device having a screen (FIG. 5B and col. 11, lines 41-43 – LCD);
 a wired electrical connector and/or a wireless transceiver operably coupled to the housing and configured to connect to the electronic device (col. 5, lines 42-48); 
and a processor within the housing and in communication with the wired electrical connector and/or the wireless transceiver the user interface (col. 5, lines 7-28), the processor configured to:
 instruct the electronic device to run a program via the wired electrical connector and/or the wireless transceiver... (col. 11, lines 20-24); 
facilitate determining a compensation value for the electronic device (col. 12, lines 59-col. 13, lines 3 col. 13, lines 24-49), wherein the compensation value is at least partially based ...a visual evaluation of the image of the least one imaging component (col. 11, lines 20-59 and col. 12, lines 59-col. 13, lines 3 col. 13, lines 24-49);
Bowles fails to explicitly disclose:
instruct the electronic device to run a program ... wherein, in response to running the program, the electronic device displays a message on the screen;
 receive a user response to the message displayed on the screen; and 

However, in an analogous art, Edmondson teaches 
...the electronic device having a screen (Edmondson, FIG. 4), 
instruct the electronic device to run a program..., wherein in response to running the program, the electronic device displays a message on the screen (Edmondson, [0029] – direct interface and [0042] – the transaction may be initiated and [0049]-[0050] – send my information); 
receive a user response to the message displayed on the screen (Edmondson, [0029] – direct interface and [0042] – the transaction may be initiated and [0049]-[0050] - results); and
facilitate determining a compensation value for the electronic device, wherein the compensation value is at least partially based on the user response to the message displayed on the screen (Edmondson, [0029] – direct interface and [0042] – the transaction may be initiated and [0049]-[0050] – send my information and results);
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Edmondson to the system of Bowles to include the features, supra.
Such a combination would provide users with a means for reclamation of residual value of a personal electronic devices (Edmondson, [0002]).

Regarding Claim 2, and similarly Claim 37;
Bowles and Edmondson disclose the system to Claim 1.
(col. 11, lines 44-51).

Regarding Claim 5;
Bowles and Edmondson discloses the system to Claim 1.
	Bowles further discloses wherein the wired electrical connector and/or the wireless transceiver is a wired electrical connector that extends from the housing and is configured to connect to the electronic device external to the housing (FIG. 8B and col. 5, lines 41-48).

Regarding Claim 7;
Bowles and Edmondson discloses the system to Claim 6.
	Bowles further teaches wherein the processor is in communication with the imaging component, the processor further configured to visually inspect the electronic device based on the image (FIG. 8 and col. 5, lines 41-64 and col. 11, lines 25-60).

Regarding Claim 16;
Bowles and Edmondson discloses the system to Claim 1.
	Bowles further discloses wherein the system is configured to facilitate recycling of at least one of: a mobile phone, a wearable computer, a laptop computer, a tablet, an MP3 player, a DVD player, and a camera (col. 4, lines 19-39).

Regarding Claim 31;
Bowles and Edmondson discloses the method to Claim 30
(col. 13, lines 49-61).

Regarding Claim 33;
Bowles and Edmondson disclose the method to Claim 30.
	Bowles fails to explicitly disclose wherein the electronic device is submitted by a user, and wherein the method further comprises validating an identification of the user (col. 12, lines 32-41).

Regarding Claim 34;
Bowles and Edmondson discloses the method to Claim 30.
	Bowles further discloses wherein providing the evaluation terminal comprises providing the evaluation terminal in a retail establishment (col. 12, lines 26-31)

Regarding Claim 36;
Bowles and Edmondson discloses the method to Claim 30
	Bowles further discloses evaluating the electronic device via the wired electrical connector and/or the wireless transceiver (col. 11, lines 20-59 and col. 12, lines 59-col. 13, lines 3 col. 13, lines 24-49)); and determining a price for the electric device based at least in part on the evaluation (col. 11, lines 20-59 and col. 12, lines 59-col. 13, lines 3 col. 13, lines 24-49).

Regarding Claim 38;
Bowles and Edmondson discloses the system to Claim 1.
(Edmondson, [0029] – direct interface and [0042] – the transaction may be initiated and [0049]-[0050] – send my information and results);

Regarding Claim 39;
Bowles and Edmondson discloses the system to Claim 1.
	Bowles further teaches wherein the processor receives ... via the user interface (col. 13, lines 35-38).
Edmondson further teaches ... the user response to the message via [a] user interface (Edmondson, [0029] – direct interface and [0042] – the transaction may be initiated and [0049]-[0050] – send my information and results);

Claim(s) 3, 4, 35, 40, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowles et al. (US 7,881,965 B2) in view of Edmondson et al. (US 2015/0206200 A1) and further in view of  Graffia, II et al. (US 2015/0356637 A1) supported by Provisional Application 62/008,949.

Regarding Claim 3;
Bowles and Edmondson disclose the system to Claim 1.
Bowles and Edmondson fail to explicitly disclose wherein the housing defines a volume of less than two cubic feet.
	However, in an analogous art, Graffia teaches wherein the housing defines a volume of less than two cubic feet (Graffia, Abstract and FIG. 3, supported by Provisional Application 62,008,949 – Drawing and [0013] – tablet computer (i.e., less than two cubic feet)).
supra.
Such a combination would provide users with a means for quick setup and use for electronic device identification and assessment (Graffia, [0014] and [0001]).

Regarding Claim 4 and similarly Claim 35;
Garffia and Edmondson discloses the system to Claim 1.
Bowles and Edmondson fail to explicitly disclose further comprising a point-of-sale terminal operably connectable to the processor, wherein the point-of-sale terminal includes: a display screen; and a payment dispenser
However, in an analogous art, Graffia teaches further comprising a point-of-sale terminal operably connectable to the processor, wherein the point-of-sale terminal includes: a display screen; and a payment dispenser (Graffia, [0059] -retailer’s point of sale, supported by Provisional Application 62,008,949 - Drawing and [0016] - Preferably, the station also includes software to interface with the retailer’s retail transaction and accounting system and [0026J - Preferred embodiments also provide for integration, or connectivity with customer inventory and/or accounting systems, e.g. ERP (enterprise resource planning,) (RMS) retail management system), to process transaction... and [0042]- Preferred embodiments capture transaction details and/or communicate such details to retailer transaction systems... (i.e., a cashier terminal operably connected)).
supra.
Such a combination would provide users with a means for quick setup and use for electronic device identification and assessment (Graffia, [0014] and [0001]).

Regarding Claim 40 and similarly 41;
Bowles and Edmondson disclose the system to Claim 1.
	Bowles further discloses concepts of a micro kiosk (col. 12, lines 18-31).
Bowles and Edmondson fail to explicitly disclose wherein the housing is configured for placement and operation on a counter top.
	However, in an analogous art, Graffia teaches wherein the housing is configured for placement and operation on a counter top (Graffia, Abstract and FIG. 3, supported by Provisional Application 62/008,949 - Drawing and [0011 ] and [0023] - physical countertop device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Graffia to the system of Bowles and Edmondson to include the features, supra.
Such a combination would provide users with a means for quick setup and use for electronic device identification and assessment (Graffia, [0014] and [0001]).

Claim(s) 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 7,881,965 B2) in view of Edmondson et al. (US 2015/0206200 A1) and further in view of Geller et al. (US 9,195,979 B2).

Regarding Claim 8;
Bowles and Edmondson discloses the system to Claim 6.
Bowles and Edmondson further disclose wherein the inspection area comprises a movable track (col. 5, lines 40-49).
	Bowles and Edmondson fail to explicitly disclose wherein the inspection area comprises a movable drawer 
However, in an analogous art, Geller further teaches wherein the inspection area comprises a movable drawer (Geller, FIG. 3 and col. 8, lines 18-35 – door is opened (door is normally closed)... move through a defined track (i.e., drawer)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Geller with the system of Bowles and Edmondson to include the features, supra.
Such a combination would provide users with a means provide users with a means for providing a machine capable of buying a number of... items (Geller, col. 1, lines 65-col. 2, lines 2).

Regarding Claim 10;
Bowles and Edmondson and Geller discloses the system to Claim 8.
	Geller further teaches wherein the drawer is manually openable and closeable by a user (Geller, FIG. 1).

Regarding Claim 11;
Bowles and Edmondson and Geller discloses the system to Claim 8.
(col. 11, lines 5-19).
	Geller further teaches the drawer (Geller, FIG. 1 and FIG. 3 and col. 8, lines 18-35 – move through a defined track).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 7,881,965 B2) in view of Edmondson et al. (US 2015/0206200 A1) and Geller et al. (US 9,195,979 B2) and further in view of LaFluer (US 2005/0137942 A1)

Regarding Claim 9;
Bowles and Edmondson and Geller discloses the system to Claim 8.
	Geller further teaches the drawer (Geller, FIG. 1 and FIG. 3 and col. 8, lines 18-35 – move through a defined track).
Bowles and Edmondson and Geller fail to explicitly disclose wherein the at least one imaging component comprises a flatbed scanner disposed within the drawer.
However, in an analogous art, LaFluer teaches wherein the at least one imaging component comprises a flatbed scanner disposed within the drawer (LaFluer, FIG. 2 and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of LaFluer with the system of Bowles and Edmondson and Geller to include the features, supra.
(Edmondson, [0021]).

Claim(s) 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 7,881,965 B2) in view of Edmondson et al. (US 2015/0206200 A1) and further in view of Phan (US 7,529,687 B1).

Regarding Claim 12;
Bowles and Edmondson discloses the system to Claim 1.
	Bowles and Edmondson fail to disclose explicitly discloses wherein the user interface includes a first display for displaying first information to a clerk, and wherein the system further comprises a customer interface, the customer interface comprising a second display for displaying second information to the customer  
	However, in an analogous art, Phan teaches wherein the user interface includes a first display for displaying first information to a clerk, and wherein the system further comprises a customer interface, the customer interface comprising a second display for displaying second information to the customer  (Phan, Abstract - A system and method for displaying information to a customer during a point-of-sale transaction by showing the information about the customer's purchase and infomercial on a single display screen. A PC-based POS system with the ability to control two display units is used. The cashier uses one of the display unit while the other is targeted to the customer. The description, price, and quantity of items scanned or entered in by cashier are shown on the customer display, along with an area programmable for advertisements, promotional offers, customer discounts, coupons, or the like. As a result, the merchant will get the additional revenues from up-sells and advertisements displayed on the customer screen, while the customer can monitor the checkout process to ensure correct pricing)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Phan with the system of Bowles and Edmondson to include the features, supra.
Such a combination provides users with a means for maximizing customer service and satisfaction while minimizing errors (Phan, col. 3, lines 42-46).

Regarding Claim 14;
Bowles and Edmondson and Phan discloses the system to Claim 12.
Bowles further discloses wherein the customer interface further comprises a biometric scanner (FIG. 1 and col. 5, lines 34-40).

Regarding Claim 15;
Bowles and Edmondson and Phan discloses the system to Claim 12.
Phan further teaches the first display faces a first direction and the second display faces in a second direction opposite the first direction (Abstract and FIG. 1 – depict opposite displays).
 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowles et al. (US 7,881,965 B2) in view of Edmondson et al. (US 2015/0206200 A1) and  Phan (US 7,529,687 B1) and further in view of Geller et al. (US 9,195,979 B2).

Regarding Claim 13;

	Bowles and Edmondson and Phan fails to explicitly disclose wherein the customer interface further comprises: a camera; and a card reader.
	However, in an analogous art, Geller teaches wherein the customer interface further comprises: a camera; and a card reader (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Geller with the system of Bowles and Edmondson and Phan to include the features, supra.
Such a combination provide users with a means for providing a machine capable of buying a number of... items (Geller, col. 1, lines 65-col. 2, lines 2).

Regarding Claim 14;
Bowles and Edmondson and Phan discloses the system to Claim 12.
	Garffia and Edmondson and Phan fails to explicitly disclose wherein the customer interface further comprises a biometric scanner.	
However, in an analogous art, Geller wherein the customer interface further comprises a biometric scanner (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Geller with the system of Garffia and Edmondson and Phan to include the features, supra, to thereby allow a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such as, combining prior art elements according to known methods to (i.e., integrating the features of Geller into the system of Garffia and Edmondson and Phan) to provide users with a means for providing a machine capable of buying a number of... items (Geller, col. 1, lines 65-col. 2, lines 2). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 14/966,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of copending application describers an evaluation terminal used within a system that is similar to the evaluation terminal claimed in Claim 1 and 30 of the Instant Application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding 2-5, 7-16, 31, and 33-41, claims 2-5, 7-16, 31, and 33-41depend from independent claim 1 and/or 30 respectively and inherit the Double Patenting rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627